DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Response to Amendment
The Office has carefully considered Applicant’s amendments and remarks dated 02/18/2021.  Applicant’s amendments to the claims and specification have been entered and are made of record.
Applicant has modified claim 1, kept original Claim 2 and previously presented claims 3-6.  The pending claims at this time are 1-6, all of which stand rejected.  
Applicant’s modification to Claim 1, and explanation in the remarks submitted with the IDS are sufficient to overcome the objections made to the specification and the 112nd rejections made in the final office action dated 08/20/2020. The objection and the rejection are now withdrawal.  
Applicant’s submission of the terminal disclaimers over 16651635, 16651851 and 10760188 are also sufficient to overcome the obviousness type double patenting rejections made in the previous office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the arguments do not apply to the combination of rejections being used currently.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 0790747A issued to Nibu et al. in view of WO 01/009416A1 issued to  Asahi Kasei Corp.
	Nibu et al teaches a base fabric for a non-coated airbag, which comprises a low-breathing high-density woven fabric having a cover factor of 2000 or more and an air 
	JP ‘747 does not clearly teach that the warp/weft mean MMD (mean deviation of friction coefficient) of the surface is 0.02 or lower.
	This is remedied by the teachings of WO 01/009416. 
WO ‘416 teaches (see e.g. page 7, lines 24-25, page 11, lines 14-20) that, by setting the MMD of a woven fabric for a non-coated airbag to 0.04 or lower, the resistance when the folded woven fabric is expanded is reduced, and there is no tendency for the expanded shape to be uneven or for control of the direction of expansion to be difficult.
Prevention of tendencies for the expanded shape to be uneven or for control of the direction of expansion to be difficult is a general goal in the technical field of airbags, and regarding the surface of the woven fabric for non-coated airbags disclosed in JP ‘747, a person having ordinary skill in the art would have easily have arrived or conceived of applying the feature disclosed in WO ‘416, and setting the value to 0.04 or lower.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20150368834A1 issued to Ise in view of WO  01/009416A1 issued to Asahi Kasei Corp.
	Regarding modified Claim 1, where Applicant seeks a non-coated air bag fabric comprising: a plurality of weft threads; and a plurality of warp threads, wherein the weft threads and the warp threads comprise a raw yarn of interlaced threads having a degree of entanglement of 20 or less, and are constituted by multifilament threads in which polyethylene terephthalate fibers are used, the number of filaments in each of the multifilament threads is 122 to 242, and a warp/weft average MMD (a mean deviation of a coefficient of friction) of a surface is 0.02 or less; Ise teaches making woven fabrics for which are not coated airbag [see claim 14 of the instant reference], provided with multifilament fibers having a fineness of 300 to 720 dtex, and individual filament fineness of 0-2 dtex, a cover factor of 2000 to 2600 made form synthetic fibers such as polyethylene terephthalate fibers [0040]. At 0023, the instant reference teaches that the woven fabric uses synthetic fiber substantially free of twisting and having 5 to 30 entanglements/m is used for the weaving thread bulk yarn used to weave the woven fabric.
	Ise does not clearly teach that the warp/weft mean MMD (mean deviation of friction coefficient) of the surface is 0.02 or lower.
	This is remedied by the teachings of WO 01/009416. 
WO ‘416 teaches (see e.g. page 7, lines 24-25, page 11, lines 14-20) that, by setting the MMD of a woven fabric for a non-coated airbag to 0.04 or lower, the resistance 
Prevention of tendencies for the expanded shape to be uneven or for control of the direction of expansion to be difficult is a general goal in the technical field of airbags, and regarding the surface of the woven fabric for non-coated airbags disclosed in Ise’s fabric, a person having ordinary skill in the art would have easily have arrived or conceived of applying the feature disclosed in WO ‘416, and setting the value to 0.04 or lower.
	Regarding Claim 2, where Applicant seeks a non-coated air bag fabric according to claim 1, wherein the polyethylene terephthalate fibers are raw threads; Applicant is directed to 0043 where the instant reference teaches that the fibers are untwisted (raw) and 0040 for the composition of the polyester fibers which can include polyethylene terephthalate fibers.
	Regarding Claim 3, where Applicant seeks that the non-coated air bag fabric according to claim 1, wherein the fabric has a weave density of 200/dm to 295/dm inclusive; Applicant is directed to 0043-0046.
	Regarding Claim 4, where Applicant seeks that the non-coated air bag fabric according to any of claims 1, wherein the fabric has a cover factor of 2300 to 2800; Applicant is directed to 0046 where the cover factor is 2000-2600.
	Regarding Claim 5, where Applicant seeks that the non-coated air bag fabric according to any of claim 1, wherein the multifilament threads have a single fiber fineness of 1.0 to 3.5 dtex; Applicant is directed 0045, where the 0 to 2dtex, the single fiber constituting the fabric of the instant reference.
Regarding Claim 6, where Applicant seeks an air bag formed using the non-coated air bag fabric according to any of claim 1; Applicant is directed to the title, 0001 and the entire reference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP